I vote for reversal upon the following grounds, viz.:
1. For the purposes of this appeal the defendant, George S. Coe, must be deemed to have been in possession of the premises at the time he joined in the deed with his wife, for the reason that the order of the Appellate Division does not show that the reversal was on question of fact.
2. If the question of fact is before us the record shows that the trial judge was warranted in finding George S. Coe in possession. The facts tending to show possession are much stronger now than on a former appeal, when Judge FINCH, writing for *Page 468 
this court, stated that it was not possible to say that Coe was a stranger to the title and transferred no estate to which his covenant of warranty could attach. (Mygatt v. Coe, 142 N.Y. 86. )
3. The plaintiffs are entitled to maintain this action by virtue of the title they acquired on the foreclosure sale of their mortgage from Nancy Fisher.
By the sheriff's deed the plaintiffs took the entire estate of the mortgagor as it existed at the time the mortgage was executed, unaffected by her subsequent acts, and Coe's covenant ran to the plaintiffs as well as to the grantee of the mortgagor, in proportion to their respective rights, and was divisible accordingly. (Mygatt v. Coe, 142 N.Y. 89; Rector, etc., v.Mack, 93 N.Y. 492.)
ANDREWS, Ch. J., GRAY and VANN, JJ., concur with O'BRIEN, J., for affirmance.
HAIGHT and MARTIN, JJ., concur with BARTLETT, J., for reversal.
Judgment affirmed.